Brown, J.
(concurring). I am in full accord with the reasoning and result reached by the majority. I must, however, state once again in an even more emphatic manner that the Commonwealth “must take care to behave itself.” Commonwealth v. Mencoboni, 28 Mass. App. Ct. 504, 508 (1990) (Brown, J., dissenting), quoting from Commonwealth v. Fel-ton, 16 Mass. App. Ct. 63, 66 (1983). See Commonwealth v. *795Tirrell, 382 Mass. 502, 513 (1981) (Kaplan, J., dissenting). The Commonwealth’s conduct here was not merely unprofessional, it was outrageous. This was not a momentary misstep but a persistent course of conduct designed to prejudice the defendant.1
This old refrain needs to be repeated. “If prosecutors do not see the light, they must be made to feel the heat.” Commonwealth v. Kines, 37 Mass. App. Ct. 540, 544 (1994) (Brown, J., concurring). It is still my hope that ultimately a prosecutor whose misconduct is flagrant will “be required personally to reimburse the Commonwealth for the costs of any resultant retrial.” Commonwealth v. Dowdy, 36 Mass. App. Ct. 495, 503 n.4 (1994) (Brown, J., dissenting).

 Although we reverse here, the language used in 1977 by Justice Kaplan in Commonwealth v. Johnson, 372 Mass. 185, 197-198 (1977), bears repeating: “Members of the bar . . . would be most ill-advised to consider that each departure from the norm which is not so grievous as to precipate a reversal of a conviction sets a new and less elevated standard for lawyers’ behavior.” Justice Kaplan goes on to cite prior cases wherein the court’s concern “in this regard has been expressed repeatedly.” Id. at 198.